FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                     March 25, 2008
                      UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court
                                 TENTH CIRCUIT



 DEWEY COFFMAN,

          Plaintiff-Appellant,
 v.                                                      No. 07-6258
 UNITED STATES OF AMERICA,                         (D.C. No. CV-07-349-F)
                                                       (W. Oklahoma)
          Defendant-Appellee.



                             ORDER AND JUDGMENT *


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is,

therefore, submitted without oral argument.

      Plaintiff Dewey I. Coffman appeals the district court’s dismissal of his

claims for defamation, libel, and slander against the United States of America.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
All of Mr. Coffman’s claims sound in tort, and, as they are tort claims against the

United States, the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b) and

2671 et seq., applies. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

                                          I.

      As we have explained previously, the United States Department of

Agriculture (“USDA”) terminated Mr. Coffman’s employment in May 1997, after

two board-certified psychologists determined that he suffered from a “delusional

disorder.” Coffman v. Veneman, 175 F. App’x 985, 985 (10th Cir. 2006). The

psychologists determined that if Mr. Coffman returned to work he would pose a

substantial risk to himself and to others. Id. No reasonable accommodation could

be made for his return to work. Id. In Veneman, 175 F. App’x at 985-86, we

held that Mr. Coffman’s claims were barred under the doctrines of claim

preclusion and issue preclusion, because the claims had been alleged and

adjudicated in a previous case, Coffman v. Glickman, CIV-99-1797-F (W.D.

Okla. Nov. 30, 2004).

      In the instant case, Mr. Coffman brought an action in Oklahoma state court

against several employees of the USDA, alleging claims for defamation, libel, and

slander. The United States removed the action to the United States District Court

for the Western District of Oklahoma, and filed a motion to substitute itself as a

party in lieu of the individual defendants. See 28 U.S.C. § 2679(d). The district

court granted the motion.

                                         -2-
      The United States then filed a motion to dismiss under Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure. The United States argued that

(1) Mr. Coffman had failed to exhaust administrative remedies, a prerequisite for

jurisdiction under the FTCA; (2) the FTCA does not allow suits for defamation,

libel, or slander; and (3) the majority of Mr. Coffman’s claims were untimely.

The district court granted the motion, holding that Mr. Coffman’s failure to

exhaust administrative remedies deprived the court of jurisdiction, and

alternatively, that the FTCA did not allow suits for defamation, libel, or slander. 1

                                          II.

      “The determination of the district court’s subject matter jurisdiction is a

question of law which we review de novo.” Bradley v. United States ex rel.

Veterans Admin., 951 F.2d 268, 270 (10th Cir. 1991). “The FTCA constitutes a

limited waiver of the federal government’s sovereign immunity from private

suit.” Estate of Trentadue ex rel. Aguilar v. United States, 397 F.3d 840, 852

(10th Cir. 2005) (citing 28 U.S.C. § 1346(b)). “‘Because the FTCA constitutes a

waiver of the government’s sovereign immunity, the notice requirements

established by the FTCA must be strictly construed. The requirements are

jurisdictional and cannot be waived.’” Id. (quoting Bradley, 951 F.2d at 270).



      1
        The district court did not address the third argument that the United States
put forth because its conclusions on the other arguments presented were
dispositive.

                                          -3-
Moreover, “[t]he jurisdictional statute, 28 U.S.C. § 2675(a), ‘requires that claims

for damages against the government be presented to the appropriate federal

agency by filing (1) a written statement sufficiently describing the injury to

enable the agency to begin its own investigation, and (2) a sum certain damages

claim.’” Id. (quoting Bradley, 951 F.2d at 970) (other citation and internal

quotation marks omitted); see also 28 U.S.C. § 2675(a). Generally, the

presentation of such a claim to the agency must occur within two years after the

claim accrues. 28 U.S.C. § 2401(b).

      Mr. Coffman has not complied with the FTCA’s administrative exhaustion

requirement, and as a result, his claims were not properly before the district court.

The district court correctly concluded that Mr. Coffman’s complaint must be

dismissed. See McNeil v. United States, 508 U.S. 106, 113 (1993) (“The FTCA

bars claimants from bringing suit in federal court until they have exhausted their

administrative remedies. Because petitioner failed to heed that clear statutory

command, the District Court properly dismissed his suit.”). 2

      The judgment of the district court is AFFIRMED.

                                               Entered for the Court


                                               Mary Beck Briscoe
                                               Circuit Judge


      2
        Because the exhaustion issue is dispositive, we need not address the
alternative grounds for dismissal.

                                         -4-